Title: To Thomas Jefferson from Francis Abraham, 13 May 1806
From: Abraham, Francis
To: Jefferson, Thomas


                        
                            Sir
                            
                            Greensprings 13th. May 1806
                        
                        I See By the papers that there is to be a road Cut out from Nashville to Natchez M.T. and you are to have it
                            done: and I Suppose there must be Some person to atende to it and as I am out of Business I Would be very thankfull to you
                            for the Burth of atending to it and every thing on my Part Shall be atended to to have it done Well
                        I am Sir your very Humble Servant
                        
                            Francis Abraham
                     
                        
                    